Citation Nr: 1022345	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  09-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to October 
1961 and from April 1963 to October 1984.  The Veteran died 
in September 2007, and the Veteran's widow is the appellant 
in this matter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for cause of the Veteran's death.  

In April 2010, the Veteran testified at a travel board 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for cause of the 
Veteran's death.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  

In her formal application for dependency and indemnity 
compensation (DIC) benefits dated October 2007, the appellant 
stated that the Veteran's death was caused by Agent Orange 
and other chemical exposure while stationed at chemical 
arsenals and restricted sites during his active military 
service.  The Veteran died in September 2007, and the 
certificate of death lists the immediate cause of death as 
chronic obstructive pulmonary disease (COPD) due to or as a 
consequence of pulmonary hypertension.  

During the April 2010 Board hearing, the appellant testified 
that the Veteran received medical treatment for his 
respiratory disabilities in the last twenty years of his life 
at the VA Medical facility in Nashville, Tennessee, and at 
Fort Campbell in Clarksville, Tennessee.  Upon review of the 
record, VA outpatient treatment records from February 2007 to 
September 2007 are the only records associated with the 
Veteran's claims file.  At the request of the appellant's 
representative, the record was held open for 30 days so that 
the additional VA and military records could be submitted.  
As of this date, however, no additional treatment records 
have been added to the claims file.  Although the appellant's 
representative stated that the records would be submitted by 
the Veteran, VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
Veteran's claim.  Therefore, as VA has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
file all outstanding VA outpatient 
treatment records regarding treatment 
received by the Veteran prior to his 
death at the Tennessee Valley Healthcare 
System in Nashville, Tennessee.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.  
2.  Obtain and associate with the claims 
file all outstanding treatment records 
regarding treatment received by the 
Veteran prior to his death at the 
Blanchfield Army Community Hospital in 
Clarksville, Tennessee.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.  

3.  After accomplishing any additional 
development deemed appropriate, 
readjudicate the claim of entitlement to 
service connection for cause of the 
Veteran's death.  If the benefit sought 
in connection with the claim remains 
denied, the appellant and her 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case (SSOC) and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



